Title: General Orders, 24 March 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Monday March 24th 1783
                            Parole Nyack
                            Countersigns Oysters Pray
                        
                        For the day tomorrow Major Lansdale B.Q.M. Jersey Brigade
                        It is recommended to the troops to make regimental Gardens for the purpose of raising Greens &
                            vegetables for their own use—And in order to collect a sufficient quantity of seeds, Commanding officers of regiments will
                            give passes to as many trusty soldiers as they may Judge necessary to go into the Country, and be absent, not exceeding
                            ten day’s.
                        The General hopes he shall see a suitable attention bestowed on an article which will contribute so much to
                            the comfort and health of the troops—He even flatters himself it will become a matter of amusement and of emulation.
                        The Quarter Master General is also desired to advertize in the Newspapers, giving proper invitation and
                            encouragement to those who may be disposed to send or bring in Garden seeds of all kinds to this office; which will be
                            equitably divided and faithfully applied to the use of the soldiery.
                    